DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a continuation of U.S. Patent Application No. 15/354,998, filed on November 17,2016, which claims priority from U.S. Provisional Patent Application No. 62/256,694, filed on November 17,2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 02/22/2021 in which claims 1-5, 8, 11, 12, and 14-20 have been amended, new claim 21 has been added and entered of record.
Claim 12 has been amended herein to correct the informalities. Based on the amended claim, the objection to the claim is withdrawn.
Claim 4 has been amended herein to overcome the rejections under 35 U.S.C 112(b). Based on the amended claim, the rejections under 35 U.S.C 112(b) for claim 4 and its dependent claims, are withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, there is no teaching, suggestion, or motivation for combination in the prior art of record for “receive a beacon schedule from a wireless power transmitter (WPT) for beacon broadcasting and RF power delivery to and from the WPT; and 
transmit a beacon signal to the WPT according to the beacon schedule”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 11, there is no teaching, suggestion, or motivation for combination in the prior art of record for “receive a beacon schedule from a wireless power transmitter (WPT) for beacon broadcasting and RF power delivery to and from the WPT; and 
transmit, according to the beacon schedule, a beacon signal including a calibration signal to the WPT”, and a combination of other limitations thereof as recited in the claims.
Regarding claim 17, there is no teaching, suggestion, or motivation for combination in the prior art of record for “receive, using at least one of multiple antennas of the client device, a beacon schedule from a wireless power transmitter (WPT) for beacon broadcasting and radio frequency (RF) to and from the WPT; 
transmitting, from the at least one of the multiple antennas and according to the beacon schedule, a beacon signal including a calibration signal to the WPT”, and a combination of other limitations thereof as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836